Hosmer, Ch. J.
The general question in this case, is, whether bank stock, the property of the Hartford Fire: Insurance company, is taxable in the town of Hartford. The list-ers of that town gave notice to the inhabitants of it, to bring in their lists ; and for an omission on the part of the Hartford Fire Insurance company, they were four-folded. The money has been collected of them; and to recover it back, is the object of the present suit.
The law concerning taxation, by its general policy, operates noton corporations, but on individuals; and in respect of personal estate, it is usually rated in the town where the individual dwells. It may justly be required of the defendants to shew some word or expression, which authorised the levying of the tax complained of, in the town of Hartford. The term “ inhabitants” is selected ; and hence it becomes a fundamental en-quiry, whether it embraces the Hartford Fire Insurance company. This word has a technical sense, which has no bearing on this enquiry. The popular sense of the term is the same as resident, or one who lives in a place. An inhabitant necessarily implies an inhabitation, an abode, a place of dwelling. It *25requires no reflection to determine, that in this sense, a corporation resides no where. It is an artificial person, a creature of the imagination, subsisting only in intendment and consideration of law. Undoubtedly, in a figurative sense, it may be said to inhabit where the members of it reside ; and in a legal sense, it may be denominated an occupier of land, which is in possession of its bailiff, when usage has sanctioned this application of the term. In the latter import of the expression, persons corporate in England have been deemed inhabitants of a city, a town, a shire. 2 Inst. 700. They have been “bound to repair bridges ratione tenures sum terrarum, sive teneminto-rum.” The land in their tenure was taxed ; and they, through the medium of their servants, were considered as inhabitants or occupiers. So in Rex v. Gardner, Cowp. 79. 82. the members of a corporation seised of lands, were deemed within the meaning of the statute of 43 Eliz. c. 2. as inhabitants or occupiers, liable, in their corporate capacity, to be rated to the poor. “ If,” says Lord Mansfield, “ a man seised of lands in fee, has no tenant, he is said to occupy them by his bailiff.” Cowp. 64. Even this construction has been a subject of discussion and doubt, during the administration of Lord Mansfield, and the rateability of corporations was put by him on the footing of usage. Except in the instances of land occupied by the servants of' corporations, I have not been able to find residence ascribed to them ; and there, by an easy figure, with the aid of usage, they have been denominated inhabitants.
We have before us the case of a corporation, which has no local limits ; the members and officers of which are scattered abroad, and may reside any where ; and which has no land, which it occupies, by its'servants or bailiffs. In Hartford, this corporation has an office for the transaction of business ; and this is the only circumstance, on which it is contended to be an inhabitant. This office need not be the property of the corporation ; and its contracts are valid, if made in any other town. It is merely a place prescribed, to which persons, desirous to obtain insurance, may apply. Now, I am at a loss to conceive, by what analogy, or figure of speech, in the absence of all usage, an invisible, incorporeal entity may be said to reside in a place, on the slight ground contended for. I am clear, that the Hartford Fire Insurance company is not the inhabitant of any town ; and I am not disposed to put the *26language of the statute to torture, when I reflect, that at the enacting of it, there neither existed in fact, nor in anticipation, such incorporate bodies as have since sprung up among us. The inhabitants of Hartford are obliged to give in their lists under a penalty ; but the Hartford Fire Insurance company is °t, in any conceivable sense, an inhabitant of that place.
Ha(l the subject been contemplated by the legislature, it is more than probable that the bank stock of corporations would have been taxed somewhere. Perhaps, in pursuance of the'spirit and policy of the taxation system, the individual members would have been rated for their shares of the stock in the places of their residence. This is the manner in which bank stock is taxed ; and to this end the law of October, 1807, (a) requires of the cashiers of the respective banks, on request, to furnish the listers of any town with a true statement of the'shares of stock owned by any individual; and en passant, I cannot but remark, that the residence of banking corporations in the towns in which alone their business can be transacted, is more definitely marked, than that of the Hartford Fire Insurance company, and the argument for the liability of these corporations to taxes is stronger than that of the one under consideration.
It is the province of the court jus dicere, non dare ; and without reference to any ideas of abstract justice, or fitness, the law must be the rule of our determination. If the general assembly, in the system adopted by them, had used any expressions, which, on the most liberal construction, would have rendered this corporation taxable in Hartford, I should gladly' have seized upon it. Satisfied that they have not, I would advise judgment for the plaintiffs, for the money paid and interest.
In this opinion Chapman and Brainard, Js. fully concurred.
Bristol, J. dissented, at first; but afterwards acquiesced in ihe decision.
*27Peters, J. gave no opinion, being interested in the cause, as an inhabitant of the town of Hartford.
Judgment to be entered for the plaintiffs, (a)

 Tit. 102. c. 2.


 By the act of May, 1819, adopting a new system of taxation, and repealing the former statutes on the same subject, the owners of stock, in any bank or insurance company in this state, are liable to be taxed by a valuation of such stock, to be set in the list at six per cent, on such value. 2 Stat. Conn. 340. R.